Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8 and 14 of U.S. Patent No. 11,116,271. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations are nearly identical with a few incidental changes in wording.





17/458126
claim 1
2
3
4
5
6
7
8
9
10
11
12
13
11,116,271
claim 1
6
6
7
8
3
3
4
5
1
1
14
1


14
15
16
17
18
19
20
21
22
23
24
6
6
7
8
3
3
4
5
1
1
14



17/458126 (claim 1)
11,116,271 (claim 1)
A system for use by athletes and their coaches during practice, the system comprising: a helmet-based electronic system including: a transparent display screen coupled to the helmet, the transparent display screen configured to display information to the user in a video format and a graphical format; 
A system for use by athletes and their coaches during practice, the system comprising: a helmet-based electronic system including: a transparent display screen coupled to the helmet, the transparent display screen configured to display information to the user in a video format and a graphical format, 
a sensing system configured to sense a plurality of physiological states of the athlete when participating in a current practice-activity; a processor coupled to the transparent display screen and the sensing system, the processor configured to process information concerning the plurality of physiological states; and 
a processor coupled to the transparent display screen; a sensing system configured to sense a plurality of physiological states of the athlete when participating in a first practice-activity; and 
a first wireless transceiver coupled to the processor, the first wireless transceiver configured to communicate information concerning the plurality of physiological states, wherein a notification is automatically generated when a processing of the information concerning the plurality of physiological states results in a value that indicates that the athlete's physiological state is outside of recommended values when compared to at least one threshold concerning the plurality of physiological states, the notification displayed on the transparent display screen, the notification providing instructions for the athlete to modify the current practice-activity, and 
a first wireless transceiver coupled to the processor, the first wireless transceiver configured to communicate information concerning the plurality of physiological states; a handheld processing device including: a second wireless transceiver configured to communicate with the first wireless transceiver; and an interactive display screen configured to display the information concerning the plurality of physiological states received from the first wireless transceiver for review by a member of a coaching staff; and an artificial intelligence engine configured to determine at least one threshold concerning the plurality of physiological states, wherein a first notification is automatically generated by the handheld processing device and displayed in the interactive display screen when a processing of the information concerning the plurality of physiological states results in a value that exceeds the threshold, wherein a second notification is communicated to the helmet-based electronic system for display on the transparent display screen, the second notification providing instructions for the athlete to modify the first practice-activity, and 
wherein the instructions indicate to the athlete that the current practice-activity should be shifted to a different practice-activity to provide a reduced level of physical exertion for the athlete.
wherein the instructions indicate to the athlete that the first practice-activity should be shifted to a second practice-activity to provide a reduced level of physical exertion for the athlete.


The comparison chart above shows how claims 1, 3-8 and 14 of issued U.S. Patent No. 11,116,271 anticipates all the limitations of claims 1-24 of the instant Application 17/458126.
All the conflicting claims in 17/458126 and U.S. Patent No. 11,116,271 are almost identical. "A system for use by athletes and their coaches during practice, the system comprising: a helmet-based electronic system including: a transparent display screen coupled to the helmet, the transparent display screen configured to display information to the user in a video format and a graphical format..." of U.S. Patent No. 11,116,271 anticipates "A system for use by athletes and their coaches during practice, the system comprising: a helmet-based electronic system including: a transparent display screen coupled to the helmet, the transparent display screen configured to display information to the user in a video format and a graphical format..." of 17/458126.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is 571-270-1540. The examiner can normally be reached M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor XIAO WU can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							TODD BUTTRAM	
					Primary Examiner 
Art Unit 2613
/TODD BUTTRAM/Primary Examiner, Art Unit 2613